DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12-13 & 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., Pub. No.: US 20170283086 A1.

Regarding claim 1, OKADA et al. discloses, a process & a system for determining that a luggage has been left behind in an overhead storage bin of a vehicle ([0016] “determine whether or not the passenger has left behind the moving object as the specific situation”).
However OKADA et al. is not explicit on “detecting luggage  in an overhead bin of a vehicle by sending a signal.. and creating a database”. Instead,  
Riedel et al., US20180086464A1, teaches Electronic Baggage Stowage System And Methods and discloses; the process comprising:
 detecting that a luggage has been stored in an overhead bin of a vehicle by sending a signal from at least one sensor to a processing unit when the luggage has been stored in the overhead bin and creating a database of stored luggage information based on the signal from the at least one sensor (Para. [0012] “first detector” , “an image recognition device” to determine as to whether the space is occupied by a baggage item or not.  And the first detector may be a laser scanner which may be rotatably mounted on, e.g., the ceiling of the cabin, allowing for a three-dimensional image to be obtained from the cabin stowage space. the first detector may comprise an ultra-sound device with which an ultra-sound image may be obtained to determine the occupancy of a space in the cabin stowage space.. & [0013] “the detection of free space comprises detecting whether a baggage slot in the cabin stowage space is free. This may then be indicated in the form of, for example, a colored light, e.g., a red light indicating that the corresponding, respective slot of the cabin stowage space is occupied and a green light indicating that the corresponding, respective slot is free.” & [0014] “In a further preferred embodiment of the electronic baggage stowage system, the detection of free space comprises measuring an available space volume in the cabin stowage space. ... Additionally or alternatively, embodiments may allow for indication that a certain free space may preferably be occupied by a larger baggage item.) & [0043] In this example, the electronic baggage stowage system 100 comprises a detector 102. The surveillance mechanism is realized in here by a video camera, ultrasonic sensors or laser scanners. Free space is measured in this example by detector 102 and the available volume of the free space is determined. The detection of free space using detector 102 is performed continuously during the boarding process. The information is then available on-board the aircraft and can be provided to the processing unit 104 with which detector 102 is in communication via an electronic connection 101. As outlined above, the component of the electronic baggage stowage system may also communicate with each other wirelessly. & [0044] In this example, the electronic baggage stowage system 100 comprises a memory 103 on which cabin stowage space data, baggage size data and baggage stowage mapping data is stored.
Riedel et al. teaches that these features are useful in order to provide the detection whether a certain space is occupied by a baggage item or not. The skilled person will immediately understand that detection of free space is not limited to a detection process only in the event that a defined space is free. The detection of free space, as outlined above, involves detecting occupied space.
Further, OKADA et al. discloses;

    PNG
    media_image1.png
    155
    178
    media_image1.png
    Greyscale
associating the luggage with a passenger of the vehicle ([0016] “the monitoring processing means stores a first image when a passenger gets into the moving body, and stores a second image when the passenger gets off the moving body. And comparing the first image with the first image to determine whether or not the passenger has left behind the moving object as the specific situation.

    PNG
    media_image2.png
    177
    273
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    142
    media_image3.png
    Greyscale
Preferably, the monitoring processing means includes: A third image when the passenger accommodates luggage in the luggage compartment around the seat in the moving body is stored, and a second image and the third image when the passenger gets off the moving body are stored. It is preferable to determine whether or not the passenger has left something behind in the moving body as the specific situation.); 
determining that the luggage has been left behind by the passenger after the passenger has left a seat on the vehicle, wherein the seat comprises at least one sensor configured to send a signal to the processing unit indicating that the passenger is seated or not seated in the seat; and, sending a notification to have the passenger retrieve the luggage ([0016] “the imaging means is incorporated in a clip for attaching a hanging advertisement provided in a cabin of the moving body. Further, a technical means for achieving the above object is a monitoring system for performing monitoring based on a captured image, provided at a gate that passes when a passenger gets on and off the aircraft, It is characterized by comprising imaging means for imaging a passing passenger, and communication means for transmitting an image taken by the imaging means via a communication path. Preferably, the imaging means is provided at a boarding gate, and the monitoring system is provided at the boarding gate, and reads a seat number attached to a ticket of a passenger passing through the boarding gate. A predetermined recording in which a reading unit, the seat number read by the reading unit, and an image of the passenger captured by the imaging unit having the ticket whose seat number is read by the reading unit are associated with each other. Recording control means for recording on the means. The “mobile” is a concept including a train, a bus, an aircraft, and a ship for transporting passengers. In the present invention, the "luggage storage section" means a bag-shaped luggage storage section provided on the back side of the front seat of each seat, a luggage storage shelf provided above the seat, and a baggage storage packet provided above each seat in an aircraft. Further, in the present invention, the "specific situation" The concept is a concept that includes a passenger's left behind, theft, molesting and other annoying acts... & “Further, in order to image the entrance 1c of the moving body 1, by comparing the image of the passenger getting on the moving body 1 with the image of the passenger getting off the moving body 1, it is possible to determine whether the luggage is left behind. Monitoring can be performed reliably and easily, and it is possible to quickly discover that a passenger has left something behind. ...Further, based on the image when the passenger gets into the moving body 1 and the image when the passenger gets off the moving body 1, it is determined whether or not the passenger has left the inside of the moving body 1 ... Therefore, when the passenger who gets on the vehicle gets off the moving body 1 without carrying the luggage, it is possible to reliably detect that the luggage is left in the moving body 1.
OKADA et al. is not explicit on “detecting that passenger has occupied the seat... with a pressure sensor” & “analyzing stored luggage information database”. However, Garing et al., US 20170283086 A1, teaches Aircraft Passenger Activity Monitoring and discloses;
wherein associating the luggage stored in the overhead bin of the vehicle with the passenger of the vehicle comprises: 
detecting that the passenger has occupied the seat on the vehicle with the at least one pressure sensor ([0141] Some embodiments may use a pressure sensitive mat or film with a distributed array of pressure sensors to generate signals representative of object presence detection and/or weight load distribution in, for example, an overhead stowage bin, under a seat pan cushion, a seat back cushion, or on the floorboard under a seat.);
analyzing the database of stored luggage information which includes the luggage ([0076] In some embodiments, the control circuitry may be pre-programed to alert passengers, flight attendants, and/or crew of the weight distribution of objects placed in one or more stowage compartments, based on data received from the groups of force sensors. Such data may empower the flight attendants and/or crew to accurately redistribute, for example, high load carry-on items within the vehicle to meet desired loading distribution criteria. Further, data related to weight distribution of carry-on items may be transmitted to ground computing systems which may analyze, over time, patterns of weight distribution of carry-on items in passenger cabin regions to determine policies, for example, for carry-on luggage. & [0115] The sensor data analysis engine 1512, in some implementations, generates one of more notifications of noncompliance based upon analyzing sensor information related, in some examples, to tray tables, stowage bin doors, passenger seats, seat belts, and/or other deployable fixtures. ...In some embodiments, a passenger manifesto may be accessed by the system to determine whether a passenger is assigned for seating in a particular seat position. The passenger manifesto may be used in analysis by the sensor data analysis engine 1512, in some examples, to identify a missing passenger or a passenger seated in an unassigned seat. ); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Garing et al. with the system disclosed by OKADA et al. in order to provide a weight detection device to alert passengers, attendants, and/or crew of the presence, weight, and/or location of objects within the vehicle stowage compartment to prevent, for example, unintentional abandonment of passenger's luggage or other personal effects (see para.[0008]).
Further OKADA discloses; and,
assigning the luggage to the passenger  ([0146] “According to the nineteenth aspect of the present invention, the image of the passenger and the seat number of the ticket of the passenger are recorded in the recording means in association with each other. Not only can it be grasped which seat was seated, but also this information can be effectively used for each passenger's presence or absence, safety management, and the like.).

Regarding claims 4-5 & 15-16, OKADA et al. discloses, the process of claim 1 & the system of claim 12; 
(claims 4 & 15) wherein determining that the luggage has been left behind by the passenger comprises: determining that a row of passengers seated in a row behind the passenger has deboarded the vehicle; and, detecting that the luggage remains in the overhead bin.
(claims 5 & 16) wherein determining that the row of passengers seated in a row behind the passenger has deboarded the vehicle comprises: detecting that luggage associated with passengers in a row behind the passenger has been removed from the overhead bins.
([0027] “In step S68, it is determined whether or not the passenger identification information of the on-board passenger information that matches the passenger identification information of the off-board passenger information exists in the recording device 41d (that is, whether the passenger 63 who is about to get off is in the cabin 1a Luggage 57 within Is determined on the shelf 71), and if there is on-board passenger information that matches the passenger identification information, the on-board passenger information is read out and the process proceeds to step S69, while the passenger If there is no on-board passenger information that matches the identification information” & “In step S67, the recording device 41d stores the passenger identification information of the on-board passenger information relating to the same person that matches the passenger identification information of the getting-off passenger information extracted in step S66.” & “In step S68, it is determined whether or not the passenger identification information of the on-board passenger information that matches the passenger identification information of the off-board passenger information exists in the recording device 41d (that is, whether the passenger 63 who is about to get off is in the cabin 1a Luggage 57 within Is determined on the shelf 71), and if there is on-board passenger information that matches the passenger identification information, the on-board passenger information is read out and the process proceeds to step S69, while the passenger If there is no on-board passenger information that matches the identification information, & [0146] “According to the fourteenth aspect of the present invention, the first image when the passenger gets into the moving object is stored, and the second image and the first image when the passenger gets off the moving object are stored. By comparing whether or not the passenger has left behind in the moving body, for example, a passenger who has carried luggage such as bags and boarded the moving body, without having to carry the luggage When the user gets off the moving object, since the second image does not include the load present in the first image, it is possible to reliably detect that the load has been left behind in the movable object. According to the fifteenth aspect of the present invention, the third image is stored when the passenger accommodates the luggage in the luggage accommodating portion around the seat in the moving body, and the third image when the passenger gets off the moving body is stored. By comparing the second image with the third image, it is determined whether or not the passenger has left something behind in the moving body. For example, luggage such as a bag is stored in the luggage storage unit in the moving body. When the accommodated passenger gets off the moving body without carrying the luggage, since the luggage present in the third image does not exist in the second image, the luggage is stored in the luggage in the moving body. It is possible to reliably detect that it has been left in the storage unit.).

Regarding claim 12, OKADA et al. discloses, a system for determining when a passenger has been left behind a luggage stored in an overhead bin in a vehicle ([0016] “determine whether or not the passenger has left behind the moving object as the specific situation”), 
OKADA et al. is not explicit on “first sensors to send a signal when luggage is stored  in an overhead bin.. and creating a database”. However, Riedel et al., US20180086464A1, teaches Electronic Baggage Stowage System And Methods and discloses ;
the system comprising: 
a processing unit; a plurality of first sensors, each first sensor associated with an overhead bin and configured to send a signal to a processing unit when luggage is stored in the overhead bin ([0012] The first detector may be in the form of, for example, an image recognition device which may be used to, e.g., take an image of a space and subtract the background from the image to determine as to whether the space is occupied by a baggage item or not. Additionally or alternatively, the first detector may be a laser scanner which may be rotatably mounted on, e.g., the ceiling of the cabin, allowing for a three-dimensional image to be obtained from the cabin stowage space. Additionally or alternatively, the first detector may comprise an ultra-sound device with which an ultra-sound image may be obtained to determine the occupancy of a space in the cabin stowage space. & [0013] “the detection of free space comprises detecting whether a baggage slot in the cabin stowage space is free. This may then be indicated in the form of, for example, a colored light, e.g., a red light indicating that the corresponding, respective slot of the cabin stowage space is occupied and a green light indicating that the corresponding, respective slot is free.” & [0043] In this example, the electronic baggage stowage system 100 comprises a detector 102. The surveillance mechanism is realized in here by a video camera, ultrasonic sensors or laser scanners. ..., the component of the electronic baggage stowage system may also communicate with each other wirelessly. & [0044] In this example, the electronic baggage stowage system 100 comprises a memory 103 on which cabin stowage space data, baggage size data and baggage stowage mapping data is stored).
Riedel et al. teaches that these features are useful in order to provide the detection whether a certain space is occupied by a baggage item or not. The skilled person will immediately understand that detection of free space is not limited to a detection process only in the event that a defined space is free. The detection of free space, as outlined above, involves detecting occupied space.
Further OKADA in view of Riedel et al. is not explicit on “second sensors/pressure sensor/associated with a seat  to send a signal indicating that a passenger is seated in the seat”, however, Garing et al., US 20170283086 A1, teaches Aircraft Passenger Activity Monitoring and discloses; and, 
a plurality of second sensors, each second sensor comprising a pressure sensor associated with a seat and configured to send a signal to the processing unit indicating that a passenger is seated in the seat ([0141] Some embodiments may use a pressure sensitive mat or film with a distributed array of pressure sensors to generate signals representative of object presence detection and/or weight load distribution in, for example, an overhead stowage bin, under a seat pan cushion, a seat back cushion, or on the floorboard under a seat.); and, 
wherein the processing unit is configured to: receive the signals from the plurality of first sensors and create a data base of stored luggage information based on the signals from the plurality of first sensors; receive the signals from the plurality of second sensors;  ([0076] In some embodiments, the control circuitry may be pre-programed to alert passengers, flight attendants, and/or crew of the weight distribution of objects placed in one or more stowage compartments, based on data received from the groups of force sensors. Such data may empower the flight attendants and/or crew to accurately redistribute, for example, high load carry-on items within the vehicle to meet desired loading distribution criteria. Further, data related to weight distribution of carry-on items may be transmitted to ground computing systems which may analyze, over time, patterns of weight distribution of carry-on items in passenger cabin regions to determine policies, for example, for carry-on luggage. & [0115] The sensor data analysis engine 1512, in some implementations, generates one of more notifications of noncompliance based upon analyzing sensor information related, in some examples, to tray tables, stowage bin doors, passenger seats, seat belts, and/or other deployable fixtures. ...In some embodiments, a passenger manifesto may be accessed by the system to determine whether a passenger is assigned for seating in a particular seat position. The passenger manifesto may be used in analysis by the sensor data analysis engine 1512, in some examples, to identify a missing passenger or a passenger seated in an unassigned seat. ); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Garing et al. with the system disclosed by OKADA et al. in order to provide a weight detection device to alert passengers, attendants, and/or crew of the presence, weight, and/or location of objects within the vehicle stowage compartment to prevent, for example, unintentional abandonment of passenger's luggage or other personal effects (see para.[0008]).
OKADA et al. is not explicit on “detecting that passenger has occupied the seat” & “analyzing stored luggage information database”. However, Garing et al., US 20170283086 A1, teaches Aircraft Passenger Activity Monitoring and discloses;
associate a luggage with a passenger of the vehicle wherein associating the luggage stored in the overhead bin of the vehicle with the passenger of the vehicle comprises: by determining that the passenger has occupied a seat on the vehicle, analyzing the database of stored luggage information which includes the luggage, and, assigning the luggage to the passenger in the database  ([0076] In some embodiments, the control circuitry may be pre-programed to alert passengers, flight attendants, and/or crew of the weight distribution of objects placed in one or more stowage compartments, based on data received from the groups of force sensors. & [0115] The sensor data analysis engine 1512, in some implementations, generates one of more notifications of noncompliance based upon analyzing sensor information related, in some examples, to tray tables, stowage bin doors, passenger seats, seat belts, and/or other deployable fixtures. ...In some embodiments, a passenger manifesto may be accessed by the system to determine whether a passenger is assigned for seating in a particular seat position. The passenger manifesto may be used in analysis by the sensor data analysis engine 1512, in some examples, to identify a missing passenger or a passenger seated in an unassigned seat. & [0141] Some embodiments may use a pressure sensitive mat or film with a distributed array of pressure sensors to generate signals representative of object presence detection and/or weight load distribution in, for example, an overhead stowage bin, under a seat pan cushion, a seat back cushion, or on the floorboard under a seat.);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Garing et al. with the system disclosed by OKADA et al. in order to provide a weight detection device to alert passengers, attendants, and/or crew of the presence, weight, and/or location of objects within the vehicle stowage compartment to prevent, for example, unintentional abandonment of passenger's luggage or other personal effects (see para.[0008]).
Further OKADA discloses;
determine that the luggage has been left behind by the passenger; and, send a notification to have the passenger retrieve the luggage
    PNG
    media_image1.png
    155
    178
    media_image1.png
    Greyscale
 ([0016] “the imaging means is incorporated in a clip for attaching a hanging advertisement provided in a cabin of the moving body. Further, a technical means for achieving the above object is a monitoring system for performing monitoring based on a captured image, provided at a gate that passes when a passenger gets on and off the aircraft, It is characterized by comprising imaging means for imaging a passing passenger, and communication means for transmitting an image taken by the imaging means via a communication path. Preferably, the imaging means is provided at a boarding gate, and the monitoring system is provided at the boarding gate, and reads a seat number attached to a ticket of a passenger passing through the boarding gate. A predetermined recording in which a reading unit, the seat number read by the reading unit, and an image of the passenger captured by the imaging unit having the ticket whose seat number is read by the reading unit are associated with each other. Recording control means for recording on the means. The “mobile” is a concept including a train, a bus, an aircraft, and a ship for transporting passengers. In the present invention, the "luggage storage section" means a bag-shaped luggage storage section provided on the back side of the front seat of each seat, a luggage storage shelf provided above the seat, and a baggage storage packet provided above each seat in an aircraft. Further, in the present invention, the "specific situation" The concept is a concept that includes a passenger's left behind, theft, molesting and other annoying acts... & “Further, in order to image the entrance 1c of the moving body 1, by comparing the image of the passenger getting on the moving body 1 with the image of the passenger getting off the moving body 1, it is possible to determine whether the luggage is left behind. Monitoring can be performed reliably and easily, and it is possible to quickly discover that a passenger has left something behind. ...Further, based on the image when the passenger gets into the moving body 1 and the image when the passenger gets off the moving body 1, it is determined whether or not the passenger has left the inside of the moving body 1 ... Therefore, when the passenger who gets on the vehicle gets off the moving body 1 without carrying the luggage, it is possible to reliably detect that the luggage is left in the moving body 1.

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., and further in view of Ibrahim et al., Pub. No.: US 20180173962 A1.

Regarding claims 3 & 14, OKADA et al. discloses, the process of claim 1 & the system of claim 12. However, OKADA et al. is not explicit on “proximity/time filter”. 
Ibrahim et al., US 20180173962 A1, teaches SYSTEM FOR DISPLAYING THE STATUS OF USE OF AIRCRAFT OVERHEAD LUGGAGE STORAGE BINS and discloses, 
wherein the processing unit is configured to apply a proximity filter, a time filter, or both to the database of stored luggage while analyzing the database of stored luggage information which includes the luggage to reduce a number of stored luggage entries in the database of stored luggage information
([0023] Each camera 150 is positioned with a field of view 160 that covers the interior space of the associated overhead luggage storage bin (e.g., bin 170 in FIG. 1A) (or bins) and is configured to capture one or more images of the interior space of the associated overhead luggage storage bin (or bins) and provide such images to the controller for storage in a memory therein. Camera 150 may be configured to operate continuously during flight (or during portions of flight, e.g., during boarding and deplaning), ...The controller may be configured to process the images (when camera 150 is operating in continuous mode) to identify an image of the interior space of the associated overhead luggage storage bin (or bins) at a point in time immediately prior to when the bin (or one of the group of bins) becomes closed (e.g., by determining when the associated bin starts to close). Alternatively, each overhead luggage storage bin may have a sensor 180 that provides a signal to the controller indicating when the bin (or one of the group of bins) transitions between the open and closed states. The sensor may be a switch coupled to the latching mechanism 220 of the storage bin, an accelerometer coupled to the bin that detects movement of the bin (i.e., during opening and closing) or an infrared proximity sensor mounted adjacent to the storage bin that also detects movement of the bin. In this case, the controller may be configured to identify an image of the interior space of the associated overhead luggage storage bin immediately prior to when the bin (or one of the group of bins) is closed based on receipt of such signal from the sensor.).
Ibrahim et al. teaches that these features are useful in order to provide a system and method for displaying the storage status of overhead luggage storage bins in an aircraft (see Abstract and para.[0002])).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ibrahim et al. with the system disclosed by OKADA et al. in order to provide plurality of sensors which may be mounted adjacent to the associated overhead luggage storage bin and may be configured to provide an output signal indicating when the associated overhead luggage storage bin becomes closed. The controller may identify an image of the associated overhead luggage storage bin from each camera at a point in time just before that overhead luggage storage bin becomes closed based on receipt of a signal from the sensor associated with that overhead luggage storage bin (see para.[0008]).

Claims 6-10 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., and further in view of Horstemeyer, Patent No.: US 9679322 B2.

Regarding claims 6-10 & 17-19, OKADA et al. discloses, the process of claim 1 & the system of claim 12.
OKADA et al. is not explicit on “initial/second notification”, however Horstemeyer, US 9679322 B2, teaches Secure Messaging With User Option To Communicate With Delivery Or Pickup Representative and discloses, 
(claims 6&17) wherein sending a notification comprises: sending an initial notification; detecting whether or not the luggage remains in the overhead bin after the initial notification has been sent; and, when, after a predetermined amount of time has passed after the initial notification has been sent and the remains in the overhead bin, sending a second notification,
(claims 7&18) wherein the initial notification and the second notification are sent to different devices,
(claims 8 & 19) wherein the notification is sent to a portable device,
(claim 9) wherein the portable device is an airline portable device,
(claim 10) wherein the notification is sent to an airline ground system.
([0084] The systems and methods of this patent application can be implemented in connection with any type of notification service or system, messaging system, information system, data communications system, or tracking system, that notifies a party of travel status associated with one or more moving things (all referred to herein as “notification system”). The notification system may or may not have a tracking subsystem that actually directly or indirectly tracks the mobile things (MTs), but has access to information or data, perhaps from a tracking system(s) or data source, that can be used by it to monitor travel of the MTs. There are a number of such notification, messaging, and tracking systems that are known in the art. & in addition to this introductory disclosing, some other paragraphs are also referring to the specific claim elements, such as para. [0132], [0169], [0189], [0251], [0282], [0327], [0384],   “first/second notification, within a “predetermined time”, via “communication devices“ with “different communication media”, )
Horstemeyer teaches that these features are useful in order to provide systems and methods for automated computer based notification systems (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Horstemeyer with the system disclosed by OKADA et al. in order to provide systems and methods for automated, computer based, advance notification systems. The systems and methods enable safe and secure electronic communication sessions (see para.[0016]).

Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., and further in view of Sanderson et al., US 20130211864 A1.

Regarding claims 11 & 20, OKADA et al. discloses, the process of claim 1 & the system of claim 12.
OKADA et al. is not explicit on “maintaining the association between the luggage and the passenger”, however Sanderson et al., US 20130211864 A1, teaches LUGGAGE PROCESSING STATION and discloses, 
wherein after the luggage has been associated with the passenger, the process comprising: detecting that the luggage has been moved; and, maintaining the association between the luggage and the passenger ( [0077] “The controller may be adapted to actuate the conveyor to move the piece of luggage by a further predetermined distance if movement by a first said predetermined distance does not result in the RFID antenna being able to communicate with the RFID tag. The controller may be adapted to actuate the conveyor to move the piece of luggage by a yet further predetermined distance if movement by the second said predetermined distance does not result in the RFID antenna being able to communicate with the RFID tag” & [0120] The luggage processing station 10 comprises detectors, comprising RFID antennas 16e, 16f and bar code scanners 16g, for detecting whether the piece of luggage has a bag tag applied that stores information for associating the piece of luggage with the passenger and the passenger's trip. The controller 28 is responsive to the detectors and is adapted to reject the piece of luggage if the detectors cannot detect the presence of a bag tag storing the required information. The trip information on the bag tag comprises information for associating the passenger's luggage with a vehicle carrying the passenger on the trip, such as an aircraft IATA license plate. The bag tag may be an electronic bag tag containing an RFID chip readable by one of the RFID antennas 16e, 16f. The RFID antennas 16e, 16f also function as writers for writing the trip information to the electronic bag tag and, in some embodiments, may be capable of reading information from the bag tag. The user interface includes a printer 44 for printing a luggage receipt for accepted luggage with an electronic bag tag. The tag may alternatively be a barcoded tag, such as a 1D or 2D barcode paper tag, readable by barcode scanners 16g. The barcode scanners 16g are movable and are located above the floor 34 of the injector so as to have line of sight with the piece of luggage in the injector 14. The barcode scanners 16g are also programmed to ignore barcodes sensed outside a predetermined zone that is established based on x, y and z coordinates from the barcode scanners 16g. This reduces the risk of the barcode scanners 16g reading barcodes not associated with the piece of luggage in the injector 14.”).
Sanderson et al. teaches that these features are useful in order to provide a luggage processing station for registering a passenger's luggage. The station includes an injector for receiving a piece of luggage associated with the passenger (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sanderson et al. with the system disclosed by OKADA et al. in order for detecting whether the piece of luggage has a bag tag applied that stores information for associating the piece of luggage with the passenger and the passenger's trip, providing enhanced security and safety checks to detect incidence of luggage tampering.

Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., and further in view of HUNT et al., US 20210390290 A1.

Regarding claim 21, OKADA et al. discloses, the system of claim 12. OKADA et al. is not explicit on “sensors independently selected from a laser sensor, an infrared sensor, an ultra-sound sensor, or a pressure sensor”. However, HUNT et al., US 20210390290 A1, teaches OBJECT MONITORING SYSTEM FOR AIRCRAFT and discloses, 
wherein the first sensors from the plurality of first sensors are each, independently, selected from a group consisting of: a laser sensor, an infrared sensor, an ultra-sound sensor, or a pressure sensor ([0050] In some illustrative examples, sensor system 220 can be considered a separate component from aircraft monitoring system 210. When used to monitor other types of platforms, these components can be used to perform the operations described in this figure to monitor aircraft 206. Sensor system 220 can be comprised of sensors 222 selected from at least one of a visible light camera, an infrared (IR) sensor, a panchromatic camera, a terahertz camera, an x-ray system, a thermal infrared (IR) sensor, a light detection and ranging (LiDAR) system, or other suitable type of sensor devices.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HUNT et al. with the system disclosed by OKADA et al. in order to provide an aircraft monitoring system comprising a computer system and a controller in the computer system to receive images from a sensor system positioned to monitor movement of human beings relative to an aircraft (see para.[0006]-[0008]).


Response to Arguments
 	Applicant’s arguments, applicant’s arguments, see Applicant Arguments/Remarks pages 7-12, filed on 08/16/2022, with respect to claims, 1, 3-12 & 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims: Claims 1, 4-5, 12-13 & 15-16; OKADA et al., Pub No.: JP 2001285842 A, in view of Riedel et al., Pub. No.: US20180086464A1, further in view of Garing et al., Pub. No.: US 20170283086 A1, 
Claims 3 & 14; further in view of Ibrahim et al., Pub. No.: US 20180173962 A1.
Claims 6-10&17-19; further in view of Horstemeyer, Patent No.: US 9679322 B2.
Claim  21 further in view of HUNT et al., US 20210390290 A1.
discloses each and every element of the subject claims either expressly or inherently, either alone or in combination. See current office action.

Regarding argued claim elements “sending a signal from at least one sensor to a processing unit when the luggage has been stored in the overhead bin" and "creating a database of stored luggage information based on the signal from the at least one sensor” ; OKADA et al., in view of Riedel et al., further in view of Garing et al., Pub. No.: US 20170283086 A1, discloses each and every element of the subject amended claim as shown on the current office action. 
Ref: Riedel et al. para. [0012]-[0014], & [0043]-[0044]141], as cited on the office action.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Podnar; Gregg W. et al., US 20180111698 A1, INTELLIGENT BAGGAGE HANDLING
Tiu; Jessica C. et al., US 20160109280 A1, SMART A/C OVERHEAD LUGGAGE BIN SYS
OKADA HIROSHI et al.	JP 2001285842 A	MONITORING SYSTEM
Krasko; Maria et al.	US 20170004444 A1	BAGGAGE TRACKING SYSTEM
Audo; Yoann et al.	US 20170004384 A1	IMAGE BASED BAGGAGE TRACKING SYSTEM
LEE, JEONG-JOON et al.	CN 106027749 A	Vehicle, mobile terminal and control method thereof
RUSSO; Pietro et al.	US 20200193166 A1	OBJECT LEFT BEHIND DETECTION
Patel; Amar et al.	US 20210262788 A1	Systems and Methods for Determining Space Availability in an Aircraft
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665